Citation Nr: 0202054	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  00-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for right ear hearing loss.

2.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claims for 
increased ratings for his service-connected right ear hearing 
loss and tinnitus.  The veteran filed a timely appeal to 
these adverse determinations.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board Hearing, said request was 
withdrawn pursuant to a June 2001 letter from the veteran to 
VA.  See 38 C.F.R. §§ 19.75, 20.703, 20.704 (2001).  The 
veteran's claims are now properly before the Board for 
appellate review.

The Board notes that in his notice of disagreement (NOD), 
received by VA in July 1999, the veteran indicated that VA 
testing in June 1999 had shown evidence of nerve damage to 
his right ear.  He subsequently indicated in his VA Form 9 
substantive appeal that this nerve damage was due to a 
service injury and that he had headaches due to the nerve 
damage.  Although it appears that the RO has identified these 
issues as raised claims, it is unclear as to the status of 
the RO review of those matters.  In any event, it is clear 
that such issues are not now before the Board and they are 
referred to the RO for appropriate action.  Further, the 
Board notes that the veteran has made reference to hearing 
loss in the left ear in several statements.  Service 
connection for left ear hearing loss was denied by the RO in 
a November 1990 rating decision and the veteran was provided 
notice of such by VA letter dated in December 1990.  As it is 
not entirely clear that the veteran intended his more recent 
statements to be a request to reopen his prior denied claim, 
this matter is referred to the RO for clarification from the 
veteran and any indicated action.  



FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran has level IV hearing in the right ear.

3.  The veteran is not service connected for hearing loss in 
the left ear.

4.  The veteran has recurrent and persistent tinnitus, and he 
is in receipt of the maximum schedular evaluation available 
for this disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(effective prior to and on June 10, 1999); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.86, Diagnostic Code 6260 
(effective prior to and on June 10, 1999); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims for 
increased ratings for his service-connected right ear hearing 
loss and tinnitus.  The Board concludes that discussions as 
contained in the initial rating decision, in the statement of 
the case, and in correspondence to the veteran, have provided 
him with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  Specifically, the Board observes that in a 
lengthy letter to the veteran dated in June 2001, the RO 
provided the veteran with detailed information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service VA outpatient treatment notes and 
examination reports, including examinations by VA 
audiologists, private medical records, and personal 
statements made by the veteran in support of his claim.  The 
veteran was afforded both audiometric testing and an 
audiological examination as recently as May 1999, indicating 
current levels of disability.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim for increased ratings.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See generally VCAA; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West Supp. 2001); 38 C.F.R. § 4.1 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

II.  Hearing Loss

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for service 
connected hearing loss, the rating schedule has established 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85(h), Table VI (2001).  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992); 38 C.F.R. § 4.85(h), Table VII (2001).

With respect to the evaluation of this disability, the Board 
observes that, during the pendency of this appeal, VA issued 
new regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See also Baker v. 
West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order), holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.

The Board observes that the rating decision on appeal was 
issued after the June 10, 1999 changes became effective.  
However, the veteran filed his claims for increased 
disability ratings in October 1998.  It appears that the RO 
considered the veteran's claims under the prior criteria.  
Thus, the Board must consider whether the veteran would be 
prejudiced if the Board were to proceed with appellate 
consideration of the claims.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, require consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85 (as in effect prior to 
and on June 10, 1999).  These results are then charted on 
Table VI and Table VII, as set out in the Rating Schedule.  
In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernible change in them.  In 
fact, the Board notes that in the present case, the assigned 
levels and evaluation for the veteran's right ear hearing 
loss would be exactly the same for the veteran under the old 
or the new criteria.  Further, we note that the revisions in 
the language in 38 C.F.R. § 4.85 do not change the method by 
which Tables VI and VII are interpreted, but only describe, 
in greater detail, how they are applied.

As to the version of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, this section addresses exceptional patterns 
of hearing loss, which are not shown to be present in this 
case.  (The exceptional patterns addressed in that section 
are when the puretone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.)

Therefore, the Board determines that the veteran would not be 
prejudiced by the Board proceeding to the merits of the 
claim, and a remand would only result in needless delay and 
impose further burdens on the RO, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203, 207 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

In May 1999, the veteran underwent a VA audiological 
examination.  The results of this examination showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
40
65
60
LEFT
5
30
15
10
35

Pure tone threshold levels averaged 51 decibels in the right 
ear and 23 decibels in the left ear.  Speech recognition 
testing revealed speech recognition ability of 76 percent at 
65 decibels and 84 percent at 75 decibels in the right ear 
and 92 percent in the left ear.  The Board notes that revised 
VA regulations state that when impaired hearing is service 
connected in only one ear, as in this case, in order to 
determine the percentage evaluation from Table VII, the non-
service-connected ear will be assigned a Roman Numeral 
designation of I.  38 C.F.R. § 4.85(f) (2001).  In short, 
section 4.85(f) was revised to more clearly specify that a 
nonservice-connected ear will be assigned a Roman numeral 
designation of I, subject to the provisions of Section 3.383 
(2001), which addresses the circumstance where there total 
deafness in the nonservice connected ear.)  The clarification 
in Section 4.85(f), however, is not a substantive change in 
the rating criteria.  Using the worse of the two speech 
recognition testing results for the right ear (i.e., 76 
percent), these test results equate to level IV hearing in 
the right ear.  Applying the percentage evaluations for 
hearing impairment found in Table VII, level IV hearing in 
the right ear and level I hearing in the non-service-
connected left ear warrants a noncompensable (zero percent) 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In making this determination, the Board has considered the 
previous evidence of record since the veteran's separation 
from service, including a VA audiogram dated in October 1990 
and a private audiogram given by the veteran's employer in 
November 1997.  The Board has also considered the veteran's 
contention that his hearing loss has recently increased in 
severity because he was fitted for a hearing aid in his right 
ear in September 1999, and the noncompensable rating in 
effect does not adequately reflect the severity of his 
hearing loss.  Although the veteran's contention is credible, 
it may not serve to establish entitlement to a higher rating 
for hearing loss because "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. at 349.  Here, such mechanical 
application establishes that a noncompensable rating is 
warranted.  Furthermore, while the veteran has asserted that 
his hearing acuity in the left ear has recently worsened as 
well, the Board again notes that, since this disorder is not 
service connected, any worsening of his left ear hearing loss 
may not be considered in determining his level of hearing 
impairment.  38 C.F.R. § 4.85(f) (2001).

II.  Tinnitus

The veteran has also claimed entitlement to an increased 
rating for tinnitus, currently evaluated as 10 percent 
disabling.  In support of this claim, he claims that the 
ringing in his ears has recently worsened.

Evidence relevant to this claim includes the report of a VA 
ear disease examination conducted in May 1999.  At that time, 
the veteran complained of intermittent ringing in both ears.  
The examiner diagnosed intermittent tinnitus.

The veteran also underwent a VA audiological examination in 
May 1999, at which time he complained of tinnitus, greater in 
the right ear than in the left, since 1990.  He reported that 
this tinnitus was a loud, high-pitched ringing that occurred 
two to three times daily and lasted anywhere from fifteen 
minutes up to three hours.  He complained that this tinnitus 
interfered with his ability to communicate and inhibited his 
sleep.  

The veteran's claims file also contains treatment records 
dated in December 1999 from J. Michael Standefer, M.D., a 
physician in private practice.  Although no findings or 
diagnoses relating to tinnitus were noted, the examiner did 
record the veteran's report of having been diagnosed with 
tinnitus when he was in the Navy, and the fact that he had 
had problems with tinnitus for a number of years.

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus, as 
in effect prior to June 10, 1999, provide for a maximum 10 
percent rating when tinnitus is persistent as a symptom of 
head injury, concussion, or acoustic trauma.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (in effect prior to June 10, 
1999).  Under the new rating criteria, in effect since June 
10, 1999, a maximum 10 percent rating is provided for 
recurrent tinnitus.  The Note that follows provides that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect from June 10, 2001).  

Given the nature of the changes to the evaluative criteria 
and the evidence of record, the Board finds that 
consideration of the amended criteria will not prejudice the 
veteran.  Bernard, 4 Vet. App. at 392-94.  In addition, the 
Board finds that, considering the evidence of record, the 
amended version of the criteria is not more favorable to the 
veteran.  Karnas, 1 Vet. App. at 313.  Specifically, both 
versions of the criteria establish a 10 percent rating as the 
maximum schedular rating allowed.

A 10 percent rating is the only and, therefore, the highest, 
rating available for tinnitus and in this case there is no 
other applicable code that would afford a higher rating.  As 
such, an increased rating under DC 6260 cannot be granted, 
regardless of the severity of this disorder.

In reaching the foregoing decisions to deny increased ratings 
for the two disabilities at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
The current evidence of record does not demonstrate, nor has 
it been contended, that these disabilities resulted in 
frequent periods of hospitalization.  Moreover, while these 
disabilities may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 



ORDER

An increased (compensable) rating for the veteran's right ear 
hearing loss is denied.

An increased rating in excess of 10 percent for the veteran's 
tinnitus is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

